       Case 3:21-cv-00263 Document 1 Filed 03/11/21 Page 1 of 11 PageID 1




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION

HEALTHWAYS SC, LLC,
a foreign limited liability corporation,
                                                     Case No.:
       Plaintiff,
v.

ST. VINCENT’S HEALTH SYSTEM, INC.
d/b/a ST. VINCENT’S HEALTHCARE,
a Florida corporation,

      Defendant.
_____________________________________/

                      COMPLAINT AND DEMAND FOR JURY TRIAL

       COMES NOW, Plaintiff, HEALTHWAYS SC, LLC (hereinafter, “Healthways”), by and

through the undersigned counsel, and hereby sues Defendant, ST. VINCENT’S HEALTH

SYSTEM, INC. d/b/a ST. VINCENT’S HEALTHCARE (hereinafter, “St. Vincent’s”). In support

thereof, Healthways states:

                           PARTIES, JURISDICTION AND VENUE

       1.      Plaintiff, Healthways, is a Delaware limited liability company registered to do

business in the state of Florida, owning and managing assets utilized in a health and wellness

digital engagement platform that provides consumers with personalized information, programs and

resources to improve their health. Healthways is now managed by Sharecare, Inc.

       2.      Defendant, St. Vincent’s, is a Florida corporation with its principal address located

at 1 Shircliff Way, Suite 1114, Jacksonville, Florida 32204, which at all relevant times, owned and

operated health care centers in northeast Florida.

       3.      Jurisdiction of this Court arises under 28 United States Code, Section 1332, as the

parties are citizens of different States and the amount in controversy exceeds $75,000.
       Case 3:21-cv-00263 Document 1 Filed 03/11/21 Page 2 of 11 PageID 2




       4.       St. Vincent’s is subject to the jurisdiction of this Court as St. Vincent’s regularly

transacts business in this District, and the events described herein occurred in this District.

       5.       Venue is proper in this District as the acts and transactions described herein

occurred in this District, and the St. Vincent’s principal place of business is in this District.

                                   GENERAL ALLEGATIONS

       6.       Dr. Ornish’s Program for Reversing Heart Disease™ (hereinafter, the “Ornish

Program”), developed by Dr. Dean Ornish, M.D., is an intensive cardiac rehabilitation program

designed to address the progression of coronary artery disease by delivering certain interventions

to persons enrolled in the program (hereinafter, “Participants”), focusing on nutrition, activity, and

stress management, as well as love and support.

       7.       In 2015, Healthways Ornish LLC, a wholly-owned subsidiary of Healthways, Inc.,

held an exclusive license from Dr. Ornish to the Ornish Program.

       8.       On February 1, 2015, Healthways Ornish LLC and St. Vincent’s entered into the

Ornish Program License Agreement (hereinafter, the “License Agreement”). Please see attached

a true and correct copy of the License Agreement, labeled Exhibit “A.”

       9.       On February 1, 2015, American Healthways Services LLC, another wholly-owned

subsidiary of Healthways, Inc., and St. Vincent’s entered into the Ornish Program Accreditation

and Support Services Agreement (hereinafter, the “Services Agreement”) and a Contract

Addendum. Please see attached true and correct copies of the Services Agreement and the Contract

Addendum, labeled Exhibit “B” and Exhibit “C,” respectively (collectively, the Service

Agreement, License Agreement, and Contract Addendum are referred to as the “Ornish Program

Agreements”).

       10.      The Ornish Program Agreements allowed St. Vincent’s to become accredited to



                                                   2
       Case 3:21-cv-00263 Document 1 Filed 03/11/21 Page 3 of 11 PageID 3




operate the Ornish Program within its service areas and licensed to deliver the Ornish Program to

Participants. See Exhibit A, pp.1-2; Exhibit B, pp. 1-2.

       11.     Under the terms of the Ornish Program Agreements, Healthways Ornish LLC and

American Healthways Services LLC agreed to provide St. Vincent’s with certain services,

including Ornish Program accreditation, staff training programs, an online private portal to Ornish

Program software, and license to use the Ornish Program intellectual property and marks.

       12.     In or about July 2016, Healthways acquired Healthways Ornish LLC’s and

American Healthways Services LLC’s assets, including the Ornish Program license and Ornish

Program Agreements. At the time of the assets’ acquisition, Healthways was an affiliated entity

to both Healthways Ornish LLC and American Healthways Services LLC. Please see attached a

true and correct copy of the relevant pages of the Contribution and Assumption Agreement and

Schedule 1(a): Customer Contracts, labeled Composite Exhibit “D.”

       13.     Healthways is the successor in interest to Healthways Ornish LLC’s and American

Healthways Services LLC’s rights under the Ornish Program Agreements.

       14.     Healthways Ornish LLC, American Healthways Services LLC, and Healthways

fully performed under the Ornish Program Agreements and has materially complied with and

completed all obligations under the Ornish Program Agreements at all relevant times herein.

       15.     Under the terms of the Ornish Program Agreements, St. Vincent’s was obligated to

pay a monthly fee to Healthways, its predecessors in interest or both, which at all material times

herein was $16,670.00 per month. See Exhibit B, ¶ 12(a)(iii).

       16.     Under the terms of the Ornish Program Agreements, St. Vincent’s monthly

payments were due within thirty (30) days after the date of invoice, and late payments shall bear

interest at the lesser of the rate of one and one-half percent (1.5%) per month or the highest rate



                                                3
       Case 3:21-cv-00263 Document 1 Filed 03/11/21 Page 4 of 11 PageID 4




permissible under applicable law, calculated daily and compounded monthly. See Exhibit B, ¶

12(b). Additionally, Healthways’s failure to request or demand payment of interest does not

constitute a waiver of its right to receive interest on late payments. Id. at ¶ 19.

       17.     Pursuant to the Ornish Program Agreements, Healthways, its predecessors in

interest or both, submitted invoices to St. Vincent’s on a monthly basis. See Exhibit B, ¶ 12(b).

       18.     After August 1, 2016, St. Vincent’s accepted services under the Ornish Program

Agreements.

       19.     After August 1, 2016, St. Vincent’s received monthly account statements from

Healthways or its predecessors in interest.

       20.     After August 1, 2016, St. Vincent’s made payments to Healthways or its

predecessors in interest, as agreed, on certain monthly account statements rendered from

Healthways.

       21.     On or about November 30, 2016, St. Vincent’s failed to pay its monthly invoice

rendered and dated October 31, 2016, and thus breached its contractual obligations under the

express terms of the Ornish Program Agreements.

       22.     St. Vincent’s also failed to pay its monthly invoices rendered and dated March 8,

2017 through February 2, 2018, for a total of thirteen (13) unpaid monthly statements or invoices

(hereinafter collectively, the “Unpaid Invoices”). Please see attached true and correct copies of

the Unpaid Invoices, labeled as Composite Exhibit “E.”

       23.     St. Vincent’s failed to object to any of the monthly account statements Healthways

or its predecessors in interest rendered to St. Vincent’s, up to and including the February 2, 2018

statement. See Exhibit E.

       24.     The Term of the Ornish Program Agreements was for an initial term of three (3)



                                                  4
       Case 3:21-cv-00263 Document 1 Filed 03/11/21 Page 5 of 11 PageID 5




years from the Effective Date of February 1, 2015 (hereinafter, the “Initial Term”), automatically

renewing for successive terms of one (1) year, unless either party gave the other party written

notice of its intent not to renew the agreements at least ninety (90) days prior to the expiration of

the then current Term. See Exhibit A, ¶ 7(a); Exhibit B, ¶ 11(a).

       25.     On or about September 6, 2017, St. Vincent’s provided notice to Healthways

indicating its intent not to renew the Ornish Program Agreements.

       26.     Accordingly, the Ornish Program Agreements terminated upon the expiration of

the Initial Term on February 1, 2018.

       27.     As of January 15, 2021, St. Vincent’s has an outstanding balance of not less than

$216,710 due and owing to Healthways under the Ornish Program Agreements, together with

interest as provided under the Ornish Program Agreements or Florida law.

       28.     Healthways has attempted to collect the past due amounts owed. Notwithstanding

its efforts, St. Vincent’s has failed or refused to pay those amounts due and owing.

       29.     Healthways has retained the undersigned attorneys to represent it in this action and

is obligated to pay its counsel reasonable attorneys’ fees and costs.

       30.     At all material times herein, St. Vincent’s acted itself or through its agents,

employees, officers, members, directors, successors, assigns, principals, trustees, sureties,

subrogees, representatives, third-party vendors, and insurers.

       31.     All necessary conditions precedent to the filing of this action occurred, or St.

Vincent’s has waived the same.

                                       COUNT ONE:
                                   BREACH OF CONTRACT

       32.     Healthways re-alleges paragraphs one (1) through thirty-one (31), as if fully

restated herein.

                                                  5
       Case 3:21-cv-00263 Document 1 Filed 03/11/21 Page 6 of 11 PageID 6




       33.     The Ornish Program Agreements are valid contracts evidencing St. Vincent’s

desire to utilize and pay for the license, accreditation, and support services thereunder, and

Healthways’s and its affiliated predecessors’ agreement to provide such license, accreditation, and

support services under the terms set forth therein.

       34.     Pursuant to the Ornish Program Agreements, Healthways agreed to license and

accredit St. Vincent’s to deliver the Ornish Program and to provide certain support services

detailed in the Services Agreement.

       35.     Healthways or its predecessors in interest or both properly performed its obligations

under the Ornish Program Agreements throughout the Initial Term.

       36.     In consideration of the delivery of the above-referenced license, accreditation, and

other services, St. Vincent’s agreed under the Ornish Program Agreements to remit payment in

full within thirty (30) days of the date of the monthly invoices.

       37.     Healthways or its predecessors in interest or both properly invoiced St. Vincent’s

each month under the terms of the Ornish Program Agreements.

       38.     St. Vincent’s accepted delivery of the above-referenced license and services

delivered the Ornish Program to Participants and received financial benefits from operation of the

Ornish Program.

       39.     St. Vincent’s failed to pay Healthways or its predecessors in interest in full as

required by the Ornish Program Agreements. Accordingly, St. Vincent’s has materially breached

its obligations under the Ornish Program Agreements.

       40.     Healthways has been damaged as a direct and proximate result of St. Vincent’s

breach of contract in an amount not less than $216,710, which is due with interest since November

30, 2016, as provided in the Ornish Program Agreements.



                                                 6
       Case 3:21-cv-00263 Document 1 Filed 03/11/21 Page 7 of 11 PageID 7




                                         COUNT TWO:
                                      ACCOUNT STATED
                                       (In the Alternative)

       41.      Healthways re-alleges paragraphs one (1) through thirty-one (31), as if fully

restated herein.

       42.      Prior to the institution of this action and pursuant to the Ornish Program

Agreements, Healthways or its predecessors in interest or both and St. Vincent’s had transactions

between them.

       43.      More specifically, St. Vincent’s agreed to pay a monthly fee to Healthways or its

predecessors in interest or both for the license, accreditation, and support services to enable St.

Vincent’s to administer the Ornish Program at its program sites.

       44.      Healthways or its predecessors in interest or both furnished St. Vincent’s with such

license, accreditation, and support services, and St. Vincent’s delivered the Ornish Program to

Participants.

       45.      Healthways or its predecessors in interest or both rendered monthly account

statements (i.e., the Unpaid Invoices) to St. Vincent’s, each of which reflected the items included

in the bill, the time of accrual, the date payment is due, and the amount of the fee due. See Unpaid

Invoices, Composite Exhibit E.

       46.      St. Vincent’s failed to object to any of the monthly account statements (i.e, the

Unpaid Invoices) within a reasonable time from the date each such statement was rendered,

including the last such statement rendered to St. Vincent’s on February 2, 2018.

       47.      As a result, St. Vincent’s implicitly promised to pay Healthways or its predecessors

in interest or both the amount set forth in the Unpaid Invoices.

       48.      St. Vincent’s has not paid all the Unpaid Invoices, namely the amounts owed under



                                                 7
       Case 3:21-cv-00263 Document 1 Filed 03/11/21 Page 8 of 11 PageID 8




the account.

       49.     St. Vincent’s owes Healthways $216,710, which is due with interest on the account

since November 30, 2016 as provided in the Ornish Program Agreements or at the maximum rate

amount allowed under Florida law.

                                           COUNT THREE:
                                        UNJUST ENRICHMENT
                                          (In the Alternative)

       50.     Healthways re-alleges paragraphs one (1) through thirty-one (31), as if fully

restated herein.

       51.     Healthways or its predecessors in interest or both provided the Ornish Program

license, accreditation, and support services to St. Vincent’s.

       52.     St. Vincent’s accepted and retained the license, accreditation, and support services

that Healthways and its predecessors in interest provided and accepted the benefits thereof,

including payment from Medicare for the treatment of Ornish Program Participants.

       53.     St. Vincent’s failed to pay for the license, accreditation, and support services

reflected in the Unpaid Invoices attached hereto as Composite Exhibit “E,” and unjustly enriched

itself at the expense of and to the detriment of Healthways and its predecessors in interest.

       54.     If no contract is found to govern the parties’ relationship, Healthways is entitled to

recover the reasonable value of the license, accreditation, and support services it and its

predecessors in interest provided to, and that was accepted by, St. Vincent’s under the Ornish

Program.

       55.     The reasonable value of the license, accreditation, and support services provided to

St. Vincent’s is an amount not less than $216,710, plus pre-judgment interest at the maximum rate

allowed under Florida law.



                                                  8
       Case 3:21-cv-00263 Document 1 Filed 03/11/21 Page 9 of 11 PageID 9




                                       COUNT FOUR:
                                     QUANTUM MERUIT
                                      (In the Alternative)

       56.     Healthways re-alleges paragraphs one (1) through thirty-one (31), as if fully

restated herein.

       57.     If no contract is found to govern the parties’ relationship, St. Vincent is liable to

Healthways under the theory of quantum meruit.

       58.     Healthways and its predecessors in interest provided St. Vincent’s with the Ornish

Program license, accreditation, and support services, thereby conferring benefits upon St.

Vincent’s.

       59.     Healthways and its predecessors in interest did not provide its Ornish Program

license, accreditation, and support services gratuitously, but rather, provided them with an

expectation of compensation.

       60.     St. Vincent’s accepted and retained the Ornish Program license, accreditation, and

support services that Healthways and its predecessors in interest provided, and St. Vincent’s

accepted the benefits thereof.

       61.     St. Vincent’s understood and appreciated that Healthways and its predecessors in

interest were providing the Ornish Program license, accreditation, and support services with an

expectation of compensation.

       62.     St. Vincent’s utilization and retention of Healthways’s Ornish Program license,

accreditation, and support services without payment is inequitable.

       63.     Healthways has been damaged as a result of St. Vincent’s conduct and is owed not

less than $216,710, plus pre-judgment interest at the maximum rate allowed under Florida law.



                                                 9
     Case 3:21-cv-00263 Document 1 Filed 03/11/21 Page 10 of 11 PageID 10




                                     PRAYER FOR RELIEF

       WHEREFORE, as a direct and proximate result of St. Vincent’s conduct, Healthways

respectfully requests an entry of:

               a.      Judgment against St. Vincent’s for breach of contract, including interest as

       calculated under the Ornish Program Agreements;

               b.      Alternatively, judgment against St. Vincent’s for account stated, including

       pre-judgment interest as calculated under the Ornish Program Agreements or the maximum

       rate allowed under Florida law;

               c.      Alternatively, judgment against St. Vincent’s for unjust enrichment,

       including pre-judgment interest at the maximum rate allowed under Florida law;

               d.      Alternatively, judgment against St. Vincent’s for quantum meruit, awarding

       Healthways the reasonable value of the Ornish Program license, accreditation, and support

       services it provided to St. Vincent’s, including pre-judgment interest at the maximum rate

       allowed under Florida law;

               e.      Actual damages in an amount to be determined at trial;

               f.      Post-judgment interest at the maximum rate allowed under Florida law; and

               g.      Any other such relief the Court may deem just and proper.

             SPOLIATION NOTICE AND DEMAND TO RETAIN EVIDENCE

       Healthways hereby gives notice to St. Vincent’s and demands that St. Vincent’s and its

affiliates safeguard all relevant evidence—paper, electronic documents, or data—pertaining to this

litigation as required by law.

       Dated: March 11, 2021.

                                             Respectfully submitted,
                                             LEAVENLAW

                                                10
Case 3:21-cv-00263 Document 1 Filed 03/11/21 Page 11 of 11 PageID 11




                               /s/ Ian R. Leavengood
                               [X] Ian R. Leavengood, Esq., FBN 0010167
                               □ Philip M. Piazza, Esq., FBN 092961
                               Northeast Professional Center
                               3900 First Street North, Suite 100
                               St. Petersburg, FL 33703
                               Phone: (727) 327-3328
                               Fax: (727) 327-3305
                               ileavengood@leavenlaw.com
                               ppiazza@leavenlaw.com
                               service@leavenlaw.com
                               Attorneys for Plaintiff




                                 11
